PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pridgen, Abdul, D.
Application No. 16/130,974
Filed: September 13, 2018
For: SYSTEM AND METHOD FOR DETERMINING LEADERSHIP ACCOUNTABILITY AND TRANSPARENCY
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed on August 19, 2021, under 37 CFR 1.137(b), which is being treated under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely reply to the Notice of Non-Compliant Amendment (Notice) mailed August 20, 2020, which set a period for reply of two (2) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on October 21, 2020. A Notice of Abandonment was mailed March 19, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $525, and (3) an adequate statement of unintentional delay. 

37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

This application is being referred to Technology Center AU 3624 for appropriate action in the normal course of business on the reply received August 19, 2021.






/JOANNE L BURKE/Lead Paralegal Specialist, OPET